DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Response to Arguments

Applicant’s arguments, see pages 6-12, filed 3/23/2021, with respect to claims 2, 3, 5, 6, & 10 have been fully considered and are persuasive.  The rejection of claims 2, 3, 5, & 6 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The title has been amended to better describe the invention as currently amended and the claims have been amended to remove numbering in accordance with US format.
The application has been amended as follows: 
The title of the application has been amended as follows:

A WINDING ELECTRIC WIRE

The claims have been amended as follows:

. The coil 

. A coil 
wherein a plurality of connection bundles 

. The coil  for a rotating machine according to claim 3, wherein the connection of the connection bundles 



claim 3, wherein the coil 



Reasons for Allowance

Claims 2, 3, 5, 6, & 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding Claim 3, the cited prior art of record does not teach or fairly suggest a coil for a rotating machine wherein a plurality of connection bundles which form a unit of connection of the enabled wire or bundle of enameled wires is provided at both ends of the wound electric wire for winding such that a number of turns of the coil can be changed by connecting at least part of the plurality of connection bundles in series or in parallel with connection bundles
of the coil to form a coil connection point or with connection bundles of another coil to form a wire connection point.
 Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2, 5, 6, & 10 depends either directly or indirectly upon claim 3 and thus is allowable for at least the same reasons. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847